I concur in affirmance for the following reasons. Defendants Knight conclusively are the last owners in fee under the regular chain of title of the lots here involved. Appellant asserts it is the actual owner through tax titles which arose out of nonpayment of taxes by prior owners in the Knight chain of title. The burden of showing perfected tax titles through which it claims is upon appellant. On this hearing de novo I am unable to find that appellant has proven this essential fact as to State tax sales. As to sales for delinquent city taxes in Detroit, the purchaser obtained only a 99-year lease. This did not terminate the fee title ownership. Defendants Knight in 1940 were "owners" within the statute (Act No. 155, § 5, Pub. Acts 1937, as amended by Act No. 244, Pub. Acts 1939 [Comp. Laws Supp. 1940, § 3723-5, Stat. Ann. 1940 Cum. Supp. § 7.955]) and were not guilty of fraudulent conduct, as alleged by plaintiff.
The decree entered in the circuit court is affirmed, with costs.
STARR and BUTZEL, JJ., concurred with NORTH, C.J. REID, J., took no part in the decision of this case. *Page 252